Citation Nr: 0514768	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the reduction in the evaluation for the veteran's 
service-connected bowel incontinence from 10 percent to zero 
percent was proper.

2.  Whether the reduction in the evaluation for the veteran's 
service-connected bladder incontinence from 20 percent to 
zero percent was proper.

3.  Whether the reduction in the evaluation for the veteran's 
service-connected residuals of a lumbar spine injury from 60 
percent to 40 percent was proper.

4.  Whether the termination of the veteran's total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) was proper.

5.  Entitlement to an increased evaluation for bowel 
incontinence, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for bladder 
incontinence, currently evaluated as 20 percent disabling.
7.  Entitlement to an increased evaluation for residuals of a 
lumbar spine injury, currently evaluated as 40 percent 
disabling.

8.  Entitlement to TDIU.

9.  Entitlement to service connection for an adjustment 
disorder with a depressed mood, to include as secondary to 
the veteran's service-connected residuals of a lumbar spine 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June to July of 1982 
and from October 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, in which the RO reduced the 
evaluations of the veteran's bowel, bladder, and lumbar spine 
disorders and terminated the grant of entitlement to TDIU; 
and a February 2004 rating decision, in which the RO denied 
entitlement to service connection for an adjustment disorder 
to include as secondary to his service-connected residuals of 
a lumbar spine injury.

The Board recognizes that the rating issues certified for 
appeal, as indicated in a June 2003 Statement of the Case and 
in subsequent Supplemental Statements of the Case, have been 
listed solely as entitlement to increased evaluations for a 
low back disorder, bowel incontinence, and bladder 
incontinence; and entitlement to TDIU.  However, the Board 
observes that the questions surrounding the propriety of the 
three rating reductions and the TDIU termination are also 
viable on appeal.  Accordingly, these matters will be 
addressed as separate issues.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for an undiagnosed illness, 
claimed as Gulf War agent exposure.  However, he withdrew 
this issue from appellate status during his June 2004 VA 
Travel Board hearing.

The issues of whether the reduction in the evaluation for the 
veteran's service-connected residuals of a lumbar spine 
injury from 60 percent to 40 percent was proper; whether the 
termination of his TDIU was proper; entitlement to increased 
evaluations for bowel, bladder, and lumbar spine disorders; 
entitlement to TDIU; and entitlement to service connection 
for an adjustment disorder with a depressed mood, to include 
as secondary to his service-connected residuals of a lumbar 
spine injury, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The reduction in the veteran's evaluation for bowel 
incontinence from 10 percent to zero percent was not 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations.

3.  The reduction in the veteran's evaluation for bladder 
incontinence from 20 percent to zero percent was not 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations.


CONCLUSIONS OF LAW

1.  The reduction in the veteran's evaluation for bowel 
incontinence from 10 percent to zero percent was not proper, 
and the prior 10 percent evaluation is restored.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.344, 
4.1, 4.7, 4.31, 4.114, Diagnostic Code 7332 (2004).

2.  The reduction in the veteran's evaluation for bladder 
incontinence from 20 percent to zero percent was not proper, 
and the prior 20 percent evaluation is restored.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.344, 
4.1, 4.7, 4.31, 4.115b, Diagnostic Code 7512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In an October 1994 rating decision, the RO granted service 
connection for bowel and bladder incontinence as secondary to 
the veteran's service-connected lumbar spine injury.  A 10 
percent evaluation was assigned for bowel incontinence, while 
a 20 percent evaluation was established for bladder 
incontinence.  Both evaluations were effectuated as of 
October 26, 1993.

These initial evaluations were predicated on the results of a 
May 1994 VA examination.  During this examination, the 
veteran reported frequency and urgency on urination, with 
nocturia three to four times nightly.  He also described urge 
incontinence, and the examiner noted that "sometimes he 
loses his bowel movement."  The examination revealed normal 
extremities and genitalia, with normal testicles and cords.  
There were no hernias.  Upon a rectal examination, the 
veteran had a poor sphincter tone, and his prostate was 15 to 
20 grams and felt benign.  No sensory deficits in the lower 
extremities or in the genital area were elicited.  A 
neurology examination was also recommended; such an 
examination was conducted in July 1994, and the examiner 
found that the veteran's loss of bladder control was 
secondary to the lower lumbar injury.

Prior to the appealed rating decision, in April 2001, the 
veteran underwent a further VA examination, during which he 
reported urinating six to eight times per day and having 
nocturia two to three times per night.  He stated that he had 
urinary incontinence two or three times per week.  
Furthermore, he indicated that he "sometimes leaks stool 
from the rectum."  A rectal examination was noted to reveal 
only good sphincter tone.  A neurological evaluation was 
conducted but revealed no findings specific to the bowel or 
bladder functions.  The examiner noted that the veteran's 
subjective bowel and bladder dysfunction could not be related 
to the low back disorder, as "there is no evidence of any 
neurological basis for this."  

Based upon this evidence, the RO, in a November 2001 rating 
action, proposed reducing the evaluations for the veteran's 
bowel and bladder disorders to zero percent.  In a letter 
issued in the same month, the RO notified the veteran of the 
proposed reduction, informed him of his right to submit 
evidence and appear for a personal hearing, and allowed him a 
period of 60 days required under 38 C.F.R. § 3.105(e).  While 
additional evidence was received in the ensuing months, the 
newly received medical records contained no findings 
pertaining to bowel and bladder functioning.  Accordingly, in 
a May 2002 rating decision, the RO reduced both evaluations 
to zero percent, effective from August 1, 2002.  

At present, the RO has evaluated the veteran's bowel disorder 
under 38 C.F.R. § 4.114, Diagnostic Code 7332 by analogy.  
See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 7332, a 
zero percent evaluation is assigned for healed or slight 
impairment of sphincter control, without leakage.  A 10 
percent evaluation is warranted for constant slight 
impairment of sphincter control, or occasional moderate 
leakage.

The RO has also evaluated the veteran's bladder disorder 
under 38 C.F.R. § 4.115b, Diagnostic Code 7512 by analogy.  
Under this section, chronic cystitis, including interstitial 
and all etiologies, infectious and non-infectious, are rated 
as voiding dysfunction under 38 C.F.R. § 4.115b.  

Under this section, a minimum 20 percent evaluation is 
assigned in cases of continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence in which the wearing of absorbent material which 
must be changed less than two times per day is required.  No 
specific criteria are set forth for a zero percent 
evaluation.  See 38 C.F.R. § 4.31.

For urinary frequency, a 10 percent evaluation may be 
assigned for a daytime voiding interval between two or three 
hours, or awakening to void two times per night; while a 20 
percent evaluation contemplates a daytime voiding interval 
between one and two hours, or awakening to void three or four 
times per night.  No specific criteria are set forth for a 
zero percent evaluation.  See 38 C.F.R. § 4.31.

For obstructed voiding, a zero percent evaluation is assigned 
for obstructive symptomatology with or without stricture 
disease requiring dilation one to two times a year.  A 10 
percent evaluation is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cc, (2) 
uroflometry, with markedly diminished peak flow rate (less 
than 10 cc/sec); (3) recurrent urinary tract infections 
secondary to obstruction, or (4) stricture disease requiring 
periodic dilatation every two to three months.  A 30 percent 
evaluation contemplates urinary retention requiring 
intermittent or continuous catheterization.

In cases of a urinary tract infection, a 10 percent 
evaluation is assigned for long-term drug therapy, one to two 
hospitalizations per year, and/or the requirement of 
intermittent intensive management.  A 30 percent evaluation 
is warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.  
No specific criteria are set forth for a zero percent 
evaluation.  See 38 C.F.R. § 4.31.

In reviewing the facts of this case, the Board is satisfied 
that there were no procedural shortcomings in the RO's 
reduction of the veteran's evaluation, in view of 38 C.F.R. 
§ 3.105(e).  

The Board, however, also notes that the provisions of 38 
C.F.R. § 3.344(a) and (b) are applicable because the 
veteran's prior ratings had been in effect for more than five 
years (since November 1993) at the time of the reduction.  
The next question for the Board is whether the evidence of 
record as of August 1, 2002 provided a basis for the rating 
reduction given the standards of 38 C.F.R. § 3.344.  

In this regard, the Board finds that the April 2001 VA 
examination upon which the rating reductions were based is 
flawed for rating reduction purposes.  This examination 
report mainly addresses the veteran's low back disorder, and 
the only objective finding concerning the disabilities at 
issue was "good sphincter tone."  Without more objective 
findings, it is unclear how the conclusion that the veteran's 
bowel and bladder dysfunction were unrelated to his low back 
disorder could have been reached with any certainty.  In any 
event, the question is not of the etiology of these disorders 
but of their current severity.  In that regard, the April 
2001 VA examination is all but completely devoid of relevant 
information.  The Board further notes that the veteran's lay 
report of bowel and bladder symptoms during that examination 
was largely unchanged since 1994, with only a slight 
reduction in nocturia (from three to four times per night to 
two to three times per night).  

As the provisions of 38 C.F.R. § 3.344(a) and (b) are 
applicable in this case, rating reductions may only be 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations.  Here, those standards were not met 
with regard to the veteran's service-connected bowel and 
bladder disorders.  Accordingly, the reductions effectuated 
in the May 2002 rating decision were not proper, and both a 
10 percent evaluation for bowel incontinence and a 20 percent 
evaluation for bladder incontinence are restored.


ORDER

The reduction in the evaluation for the veteran's service-
connected bowel incontinence from 10 percent to zero percent 
was not proper, and the 10 percent evaluation is restored.

The reduction in the evaluation for the veteran's service-
connected bladder incontinence from 20 percent to zero 
percent was not proper, and the 20 percent evaluation is 
restored.


REMAND

With regard to the issues of restoration of a 60 percent 
evaluation for a low back disorder and entitlement to TDIU, 
the Board observes that the veteran has not, to date, been 
provided with the provisions of 38 C.F.R. § 3.344, concerning 
rating reductions.  He should be notified of these provisions 
by the RO prior to any Board adjudication regarding the 
propriety of the reduction of the 60 percent evaluation for a 
low back disorder and the termination of entitlement to TDIU.

During his June 2004 VA Travel Board hearing, the veteran 
reported continued VA treatment in Little Rock for his low 
back, bowel, and bladder disorders.  The most recent records 
of treatment for any of these disorders, however, date from 
December 2003.  Accordingly, more recent treatment records 
should be obtained.  

Also, during his June 2004 VA Travel Board hearing, the 
veteran reported worsening symptoms, including the need for 
absorbent pads for bowel and bladder incontinence (though he 
had not obtained them to date for financial reasons), bowel 
spasms, and lengthy periods of incapacitation due to his back 
disorder.  These symptoms go beyond what he reported during a 
January 2003 VA examination.  Accordingly, a further 
examination is needed.  The Board also notes that, while the 
veteran has been notified of the 2002 revisions to the 
diagnostic criteria concerning intervertebral disc syndrome, 
he has not been provided with the newly enacted provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004), 
concerning spine disorders more generally.

Finally, in a February 2004 rating decision, the RO denied 
entitlement to service connection for an adjustment disorder 
with a depressed mood, to include as secondary to the 
veteran's lumbar spine disorder.  In March 2004, the veteran 
notified the RO in writing that he wanted to appeal the 
February 2004 rating decision insofar as this particular 
issue was concerned.  As such, it is incumbent upon the RO to 
issue a Statement of the Case addressing this particular 
issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26 (2002).  The Board also notes that 
the disposition of this issue could affect the claim of 
entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (regarding "inextricably intertwined" 
claims).   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The Little Rock VA Medical Center 
should be contacted and requested to 
provide records of all medical treatment 
of the veteran dated since December 2003.  
All records received by the RO must be 
added to the claims file.

2.  The veteran should also be afforded a 
VA general medical examination addressing 
the nature and extent of his service-
connected low back, bowel, and bladder 
disorders.  The examiner should be 
requested to review the veteran's claims 
file in conjunction with the examination.  
With regard to the low back disorder, the 
examiner should conduct range of motion 
studies and describe the nature and 
frequency of any incapacitating episodes, 
secondary neurological symptoms, painful 
motion, functional loss due to pain, and 
other flare-ups.  With regard to the 
bowel and bladder disorders, the examiner 
should address all current symptoms, 
including but not limited to 
incontinence, leakage, and frequency.  
Finally, the examiner should address 
whether these three disorders, in and of 
themselves, render the veteran unable to 
secure or follow substantially gainful 
employment.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  The issues of whether the reduction 
in the evaluation for the veteran's 
service-connected residuals of a lumbar 
spine injury from 60 percent to 40 
percent was proper; whether the 
termination of his TDIU was proper; 
entitlement to increased evaluations for 
bowel, bladder, and lumbar spine 
disorders; and entitlement to TDIU should 
then be readjudicated.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case (including the 
provisions of 38 C.F.R. §§ 3.344 and 
4.71a, Diagnostic Codes 5235-5243 (2004)) 
and given an opportunity to respond 
before this case is returned to the 
Board.  

4.  The veteran should also be furnished 
with a Statement of the Case addressing 
the claim of entitlement to service 
connection for an adjustment disorder 
with a depressed mood, to include as 
secondary to his service-connected 
residuals of a lumbar spine injury.  This 
issuance must include a full description 
of the veteran's rights and 
responsibilities in completing an appeal 
on this matter.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


